                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


SETH LANIER,

                    Plaintiff,

v.                                                   Case No: 6:18-cv-927-Orl-40KRS

EXECUTIVE GARDEN TITUSVILLE
HOTEL, LLC and ELCORNO MARTIN,

                    Defendants.
                                        /

                                        ORDER

       This cause is before the Court on the parties’ Renewed Joint Motion for Approval

of Settlement (Doc. 15) filed on September 10, 2018. The United States Magistrate Judge

has submitted a report recommending that the motion be granted.

       After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.    The Report and Recommendation filed September 17, 2018 (Doc. 16), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.    The following language is STRICKEN from and the following definition of

“The Released Parties” is REVISED in the Settlement Agreement (Doc. 13-1) to state as

follows:

       EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC, a Florida Limited
       Company, and ELCORNO MARTIN, Individually, and their respective
       present and past affiliates, predecessors, heirs, parents, subsidiaries,
       assigns, insurers, and each and every one of their respective owners,
      shareholders, servants, officers, directors, employees, agents, principals,
      relatives, representatives, beneficiaries, alter egos, and attorneys
      (hereinafter referred to collectively as “The Released Parties”).

      3.     The no-rehire provision (Doc. 13-1 ¶ 4) is SEVERED from the Settlement

Agreement.

      4.     The Court FINDS that the parties’ Settlement Agreement (Doc. 13-1), as

amended by the Court, is a fair and reasonable resolution of a bona fide dispute under

the FLSA.

      5.     The Renewed Joint Motion for Approval of Settlement (Doc. 15) is

GRANTED.

      6.     The case is DISMISSED with prejudice.

      7.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on October 2, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
